Case 1:21-cv-02001-JRS-MJD Document 1 Filed 07/09/21 Page 1 of 5 PageID #: 1




                              IN THE UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

WILLIAM MARK BUCHANAN,                        )
                                              )
                 Plaintiff,                   )     Cause No.: 1:21-cv-2001
                                              )
vs.                                           )
                                              )
INTREPID USA, INC.,                           )
                                              )
                 Defendant.                   )



             COMPLAINT FOR DAMAGES AND REQUEST FOR JURY TRIAL

       Plaintiff, William Mark Buchanan, by counsel, and as his Complaint for Damages against

Defendant, Intrepid USA, Inc., states as follows:

                                  PARTIES, JURISDICTION AND VENUE

       1. Plaintiff, William Mark Buchanan (hereinafter “Plaintiff” or “Buchanan”), is a

resident of Johnson County in the State of Indiana and a former employee of Defendant.

       2. Defendant, Intrepid USA, Inc. (hereinafter “Intrepid” or “Defendant”), is an employer

as defined by the Age Discrimination in Employment Act, as amended, 29 U.S.C. §621, et. seq.,

Act, 29 U.S.C. §2601, et. sec. which conducts business in the State of Indiana.

       3. Buchanan filed a Charge of Discrimination (Charge No. 470-2020-0058) with the

Equal Employment Opportunity Commission on or about October 7, 2019, inter alia, alleging

that Defendant violated the Age Discrimination in Employment Act, as amended, 29 U.S.C.

§621, et. seq.
Case 1:21-cv-02001-JRS-MJD Document 1 Filed 07/09/21 Page 2 of 5 PageID #: 2




       4. Plaintiff has requested the 90-day Right to Sue letter but the Commission has not

issued it. The Right to Sue letter is not a requirement under the Age Discrimination in

Employment Act.

       5. Buchanan invokes this Court’s federal question jurisdiction pursuant to 28 U.S.C. §§

1331 and 1343(a).

       6. Venue in this Court is proper pursuant to 28 U.S.C. § 1391.

                            GENERAL FACTS & SPECIFIC ALLEGATIONS

       7. Plaintiff is a sixty-two (62) year old male who was employed by the Defendant as its

Regional Director of Patient Advocacy, Hospice Division since September 21, 2016.

       8. The Plaintiff at all times met or exceeded the Defendant’s legitimate performance

expectations.

       9. On or about September 3, 2019, the Defendant terminated Plaintiff’s employment as

part of an alleged reduction in force.

       10. Defendant subsequently assigned Plaintiff’s job duties and responsibilities to a

younger employee.

       11. Upon terminating the Plaintiff’s employment, Defendant refused to pay to the

Plaintiff all of his accrued Paid Time Off (“PTO”).

                                              Count I
                                         Age Discrimination

       12. Plaintiff incorporates by reference Paragraphs one (1) through eleven (11) above.

       13. Plaintiff, a sixty-two (62) year old male, is over the age of forty and thus a member of

a protected class.

       14. Plaintiff met or exceeded all of Defendant’s legitimate performance expectations.
Case 1:21-cv-02001-JRS-MJD Document 1 Filed 07/09/21 Page 3 of 5 PageID #: 3




        15. Defendant discriminated against Buchanan on the basis of his age by when it

terminated his employment and replaced him with a younger employee.

        16. Defendant’s decision to terminate Plaintiff and/or include him as part of its reduction

in force was because of his age.

        17. Similarly situated younger employees were treated more favorably in that they were

not terminated, were not selected for the reduction in force, and/or were awarded positions that

were vacated by Plaintiff and/or other older employees.

        18. As a result of the foregoing, Buchanan suffered damages, including but not limited

to, lost wages and benefits, liquidated damages and attorney fees.

        19. The Defendant’s actions are in violation of the Age Discrimination in Employment

Act (“ADEA”), 29 U.S.C. §621, et. sec.

        WHEREFORE, Plaintiff prays for judgment against Defendant, an award for unpaid

wages, liquidated damages, back pay, prejudgment interest, reasonable attorney fees, costs and

all other appropriate relief.

                                              Count II
                                             Wage Claim

        20. Plaintiff incorporates by reference paragraphs one (1) through nineteen (19) above a

fully set forth herein.

        21. Plaintiff brings this action, pursuant to Ind. Code 22-2-9 et seq. and Indiana Code 22-

2-5 et seq., and in support thereof states as follows:

        a.        Plaintiff, William Mark Buchanan, currently resides in the State of Indiana,

    Johnson County.

        b.        Defendant, Intrepid USA, Inc. is a foreign corporation doing business in the State

    of Indiana.
Case 1:21-cv-02001-JRS-MJD Document 1 Filed 07/09/21 Page 4 of 5 PageID #: 4




       c.      Plaintiff is a former employee of the Defendant who was terminated by the

   Defendant on or about September 3, 2019.

       d. Defendant has failed to pay Plaintiff for wages he has earned.

       e.      Pursuant to Indiana Code 22-2-5-2, Plaintiff is also entitled to recover from

   Defendant liquidated damages in an amount equal to double the wages due, as well as costs

   and reasonable attorney’s fees.

       f.      The Commissioner of the Indiana Department of Labor, by and through the

   Indiana Attorney General, has authorized Plaintiff to pursue his claim for unpaid wages

   pursuant to Indiana statute. A true and accurate copy of the authorization letter is attached as

   “Exhibit A” hereto.

       g.      All conditions precedent to this action have occurred, have been performed or

   have been excused.

       WHEREFORE, Plaintiff prays for judgment against Defendant and an award of damages

as follows:

               1.   Unpaid wages in the amount of $7,838.8200;
               2.   Liquidated damages in the amount of $15,677.64;
               3.   Costs and reasonable attorney fees;
               4.   Prejudgment interest; and

For a final judgment against Defendant in the amount of $23,516.46 in compensation under this

Count II, prejudgment interest, plus Plaintiff’s costs and Plaintiff’s reasonable attorney fees

incurred herein, and all other just and proper relief.


                                               Respectfully submitted,

                                               HENN HAWORTH CUMMINGS & PAGE

                                               /s/ Paul J. Cummings
                                               Paul J. Cummings, 22713-41
Case 1:21-cv-02001-JRS-MJD Document 1 Filed 07/09/21 Page 5 of 5 PageID #: 5




                                  REQUEST FOR JURY TRIAL

     Plaintiff, by counsel, respectfully requests this cause be tried by jury.


                                            Respectfully submitted,

                                            HENN HAWORTH CUMMINGS & PAGE


                                            /s/ Paul J. Cummings
                                            Paul J. Cummings, 22713-41




HENN HAWORTH CUMMINGS & PAGE
1634 W Smith Valley Road, Ste. B
Greenwood, IN 46143
(317) 885-0041;
(888) 308-6503 Fax
